Citation Nr: 1521387	
Decision Date: 05/19/15    Archive Date: 05/26/15

DOCKET NO.  06-27 432	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a bilateral foot disability.

2.  Entitlement to service connection for a right knee disability.

3.  Entitlement to an initial evaluation in excess of 20 percent for residuals of a right shoulder injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and AM


ATTORNEY FOR THE BOARD

K. R. Fletcher


INTRODUCTION

The Veteran served on active duty from June 1995 to September 1995 and from January 2003 to April 2004, to include service in Southwest Asia from April 2003 to March 2004.  Thereafter, he had additional Army National Guard service.

These matters are before the Board of Veterans' Appeals (Board) on appeal from a September 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico. 

The Veteran was scheduled for a hearing before the Board in February 2008; however, he failed to report to this hearing and has not requested that the hearing be rescheduled.

These issues were before the Board in October 2010, January 2013 and October 2013 when they were remanded to the Agency of Original Jurisdiction (AOJ) for additional development.  

In a February 2014 rating decision, the RO granted service connection for headaches (claimed as disability manifested by left-sided head pain).  Thus, that issue is no longer on appeal. 

Additional evidence, including treatment records and statements from the Veteran, was associated with the claims file after the issuance of the February 2014 Statement of the Case (SSOC).  VA regulations provide that any pertinent evidence submitted by an appellant without waiver of AOJ consideration must be referred to the AOJ for review and preparation of an SSOC.  38 C.F.R. § 20.1304 (2014).  Here, however, the additional evidence does not relate to or have a bearing on the issue decided herein.  Therefore, the matter addressed in the decision below need not be returned to the AOJ.

This appeal was processed using the Veterans Benefits Management System (VBMS) electronic claims processing system.

The issues of entitlement to service connection for a bilateral foot disability and a right knee disability are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.  VA will notify the Veteran if further action on his part is required.


FINDINGS OF FACT

1.  The Veteran is right hand dominant. 

2.  Throughout the period of the appeal, residuals of a right shoulder has been manifested by no more than moderate symptoms of a muscle wound of the dominant side.


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for residuals of a right shoulder injury have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.45, 4.55, 4.56, 4.40, 4.59, 4.73, Diagnostic Code 5303 (2014).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  These notice requirements apply to all five elements of a service-connection claim (Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id. 

Regarding the initial rating claim, as the September 2005 rating decision granted service connection for a right shoulder disability, that claim is now substantiated.  VA's General Counsel has clarified that no additional VCAA notice is required in this circumstance concerning a "downstream" issue, such as the rating or effective date assigned for a service-connected disability and that a Court decision suggesting otherwise is not binding precedent.  VAOPGCPREC 8-2003.  The filing of a notice of disagreement as to the disability ratings assigned does not trigger additional notice obligations under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(3).  Instead of issuing an additional VCAA notice letter in this situation concerning the "downstream" disability-rating and/or earlier-effective-date elements of the claim, the provisions of 38 U.S.C.A. § 7105(d) require VA to instead issue a Statement of the Case (SOC) if the disagreement concerning the downstream issue is not resolved.  And because the RO issued the appropriate SOC in August 2006 addressing the downstream increased rating claim, which included citation to the applicable statutes and regulations and a discussion of the reasons and bases for not assigning a higher rating, no further notice is required.  See Goodwin v. Peake, 22 Vet. App. 128 (2008) and Huston v. Principi, 17 Vet. App. 195 (2003). 

VA's duty to assist has also been met.  All appropriate development to obtain the Veteran's available, pertinent medical records has been completed.  In this regard, service treatment records (STRs) have been associated with the VBMS file.  Identified, available post-service treatment records have been obtained.  Most recently, as directed by the October 2013 Board remand, VA treatment records dated since May 2013 and Social Security Administration (SSA) records were obtained.  Accordingly, the Board finds that there has been substantial compliance with its remand directives.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  The Veteran has not identified any pertinent, outstanding records that could be obtained to substantiate his claim.  The Board is also unaware of any such records.  

The Veteran was afforded the appropriate VA examinations in 2004, 2006, 2010 and 2013.  The examinations were adequate as the examiners reviewed the relevant medical history, considered the Veteran's lay history, and provided opinions with supporting rationale and citation to the evidence.  

VA's duties to notify and assist are met.  Accordingly, the Board will address the merits of the claim.

Initial Rating for Residuals of a Right Shoulder Injury 

Disability evaluations are determined by the application of a schedule of ratings based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities.  When a question arises as to which of two ratings applies under a particular code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3. 

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when the current appeal arose from the initially assigned rating, consideration must be given as to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  

For disabilities evaluated on the basis of limitation of motion, VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 4.45, pertaining to functional impairment.  The Court has instructed that in applying these regulations VA should obtain examinations in which the examiner determined whether the disability was manifested by weakened movement, excess fatigability, incoordination, or pain. Such inquiry is not to be limited to muscles or nerves.  These determinations are, if feasible, to be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, flare-ups, or pain.  DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 Vet. App. 80, 84-85 (1997); 38 C.F.R. § 4.59.  Pain itself does not constitute functional loss, and painful motion does not constitute limited motion for the purposes of rating under diagnostic codes pertaining to limitation of motion.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  Pain indeed must affect the ability to perform normal working movements with normal excursion, strength, speed, coordination, or endurance in order to constitute functional loss.  Id. 

The provisions of 38 C.F.R. § 4.40 state that the disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  According to this regulation, it is essential that the examination on which ratings are based adequately portrays the anatomical damage, and the functional loss, with respect to these elements.  In addition, the regulations state that the functional loss may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the veteran undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.

The provisions of 38 C.F.R. § 4.45 state that when evaluating the joints, inquiry will be directed as to whether there is less movement than normal, more movement than normal, weakened movement, excess fatigability, incoordination, and pain on movement.

The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 .

Historically, STRs show that the Veteran suffered a right (dominant) shoulder injury when a grenade went off and hit his arm.  Following service, a December 2004 VA examination report notes the presence of metallic particles close to the right shoulder humeral head and some particles in the region of the axilla, causing occasional discomfort at external rotations and flexion of shoulder but without limitation of motion or functional loss.  The Veteran was awarded service connection for residuals of a right shoulder injury with current metallic particles.  This disability is currently evaluated as 20 percent disabling under 38 C.F.R. § 4.73, Diagnostic Codes 5303, injury to Muscle Group (MG) III.  

For VA rating purposes, the cardinal signs and symptoms of muscle disability are loss of power, weakness, lowered threshold of fatigue, fatigue-pain, impairment of coordination and uncertainty of movement.  38 C.F.R. § 4.56(c) . A muscle injury rating will not be combined with a peripheral nerve paralysis rating of the same body part, unless the injuries affect entirely different functions.  38 C.F.R. § 4.55(a). 

MG III includes the intrinsic muscles of the shoulder girdle, to include the pectoralis major (clavicular) and the deltoid.  The function of these muscles is elevation and abduction of the arm to the level of the shoulder, and action with the pectoralis major II and latissimus dorsi and teres major in the forward and backward swing of the arm.  For the dominant arm, Diagnostic Code 5303 provides for a 20 percent evaluation for moderate symptoms, a 30 percent evaluation for moderately severe symptoms, and a 40 percent evaluation for severe symptoms.  38 C.F.R. § 4.73, Diagnostic Code 5303.

A moderate muscle injury is a through and through or deep penetrating wound of relatively short track by single bullet or small shell or shrapnel fragment, with absence of explosive effect of high velocity missile and of residuals of debridement or of prolonged infection.  38 C.F.R. § 4.56(d)(2)(i).  Objective findings of a moderate muscle wound are manifested by entrance and (if present) exit scars linear or relatively small and so situated as to indicate relatively short track of missile through muscle tissue; signs of moderate loss of deep fascia or muscle substance or impairment of muscle tonus, and of definite weakness or fatigue in comparative terms.  Id. at (d)(2)(iii).

A moderately severe muscle wound is a through and through or deep penetrating wound by small high velocity missile or large low-velocity missile, with debridement, prolonged infection, or sloughing of soft parts, and intermuscular scarring.  38 C.F.R. § 4.56(d)(3)(i).  Objective findings of a moderately severe muscle wound are manifested by entrance and (if present) exit scars indicating track of missile through one or more muscle groups.  Id. at (d)(3)(iii).  Indications on palpation of loss of deep fascia, muscle substance, or normal firm resistance of muscles compared with sound side.  Tests of strength and endurance compared with sound side demonstrate positive evidence of impairment.  Id. 

A severe muscle wound is a through and through or deep penetrating wound due to high velocity missile or large or multiple low velocity missiles, or with shattering bone fracture or open comminuted fracture with extensive debridement, prolonged infection or sloughing of soft parts, intermuscular binding and scarring.  38 C.F.R. § 4.56(d)(4)(i).  Objective findings of a severe muscle wound are manifested by ragged, depressed and adherent scars indicating wide damage to muscle groups in missile track.  Id. at (d)(4)(iii).  Palpation shows loss of deep fascia or muscle substance, or soft flabby muscles in wound area.  Id.  Muscles swell and harden abnormally in contraction.  Id.  Tests of strength, endurance, or coordinated movements compared with corresponding muscles of the uninjured side indicate severe impairment of function.  Id. 

The following are also signs of severe muscle disability: (A) X-ray evidence of minute multiple scattered foreign bodies indicating intermuscular trauma and explosive effect of the missile; (B) adhesion of scar to one of the long bones, scapula, pelvic bones, sacrum or vertebrae, with epithelial sealing over the bone rather than true skin covering in an area where bone is normally protected by muscle; (C) diminished muscle excitability to pulsed electrical current in electrodiagnostic tests; (D) visible or measurable atrophy; (E) adaptive contraction of an opposing group of muscles; (F) atrophy of muscle groups not in the track of the missile, particularly of the trapezius and serratus in wound of the shoulder girdle; and (G) induration or atrophy of an entire muscle following simple piercing by a projectile.  38 C.F.R. § 4.56(d)(4)(iii). 

The criteria of 38 C.F.R. § 4.56 are only guidelines for evaluating muscle injuries from gunshot wounds or other trauma, and the criteria are to be considered with all factors in the individual case.  Robertson v. Brown, 5 Vet. App. 70 (1993). 

Handedness for the purpose of a dominant rating will be determined by the evidence of record, or by testing on VA examination.  Only one hand shall be considered dominant.  As demonstrated by the medical evidence of record, the Veteran is right-handed and as such, major, as opposed to minor, upper extremity disability ratings are applicable.  38 C.F.R. § 4.69. 

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by VA.  VA shall consider all information and lay and medical evidence of record in a case before VA with respect to benefits under laws administered by VA.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall resolve reasonable doubt in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518 (1996).

Initially, the Board notes that it has reviewed all of the evidence in the Veteran's VBMS file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

STRs dated in May 2003 show that the Veteran sustained a grenade injury to his right shoulder.  He complained of pain and examination revealed a small hole in the right deltoid measuring about one inch.  There was no exit wound.  At the time of the initial injury, the Veteran was unable to abduct without pain.

July 2004 right shoulder X-ray studies revealed metallic particle in the soft tissues lateral to the humeral head and nonspecific increased soft tissue densities in the region of the axilla.  Otherwise the X-ray studies were negative.  

A December 2004 VA general medical examination report notes the Veteran's complaints of pain and a sensation of pressure in the right shoulder area.  He denied any limitation of movement.  The examiner noted that the Veteran is right handed.  On examination, a well healed scar was noted over the right shoulder; there was no associated limitation of motion or adherence.  There was no limitation of motion but some discomfort with flexion and internal rotation.  There was no swelling, effusion, or tenderness.  Neurological examination was normal.  

VA outpatient treatment records dated from 2005 to 2006 note that the Veteran was seen with complaints of right shoulder pain.  Examination revealed painful range of motion but no edema, gross motor defect, or sensory defect.  A June 2006 CT scan of the right upper extremity showed no fractures or dislocations.  The joint spaces appeared grossly within normal limits.  There were no abnormal fluid collections.  A metallic foreign body was noted at the superior aspect of the deltoid muscle.  A November 2006 orthopedic note shows the Veteran's complaints of right shoulder pain in the morning and while washing trucks.  He denied receiving any physical therapy or injections in the right shoulder.  Examination revealed forward flexion to 180 degrees, abduction to 180 degrees and external rotation to 60 degrees.  Hawkins and Neers (impingement) tests were negative.  Neurovascular examination was intact. 

During a November 2006 hearing, the Veteran and his cousin testified that the Veteran sustained a right shoulder injury from an RPG in service.  There was an entrance wound, but no exit wound.

A December 2006 VA muscle examination report notes the Veteran's complaints of constant right shoulder pain when pain medication is not used.  He stated that the pain radiated from the superior shoulder to the anterior shoulder with movement, including lifting his arm above his head.  He stated that pain medication partially relieved his pain, but also caused stomach upset.  The examiner noted that there was no history of injury to or destruction of the deltoid muscle.  The examiner also noted that there was no history of involvement of the bony, nerve, or vascular  structures, as seen on X-ray studies, CT scans, and proper functioning of the right wrist, elbow and hand.  Examination revealed no tissue loss, adhesions, tendon damage, bone or joint damage, nerve damage, loss of muscle strength, loss of muscle function, or muscle herniation.  A well healed scar was sensitive to palpation.  Strength was 5/5 on all shoulder movements.  Range of motion was full in all directions, but the examiner noted that the Veteran was additionally limited by right shoulder pain (and not fatigue, weakness, or lack of endurance.)

VA outpatient treatment records dated in 2007 note that the Veteran was seen with complaints of right shoulder pain.  Examination revealed painful range of motion but no edema, gross motor defect, or sensory defect.  

In a November 2009 statement, the Veteran's boss noted that the Veteran complained of cramps and pain in his right shoulder.

A July 2010 VA general medical examination report notes the Veteran's complaints of painful discomfort at the site of his right shoulder wound.  On examination, muscle strength was 5/5 with no atrophy or spasm.  There were no joint abnormalities.  Radial pulse was normal.  Neurologic and sensory examinations were normal.  

VA treatment records show that in September 2012, the Veteran underwent surgery for foreign body removal from the right shoulder.

A January 2013 VA examination report notes the Veteran's complaints of some right shoulder tenderness with movement.  Muscle strength was 5/5.  Range of motion was flexion to 150 degrees and abduction to 150 degrees, with not additional loss of motion with repetitive testing.  The examiner stated that the Veteran was restricted from lifting more than 20 pounds with his right arm.

A July 2013 VA muscle injuries DBQ report notes the Veteran's complaints of right shoulder pain, with flare-ups precipitated by physical activity and alleviated by rest.  He also complained of fatigability.  Historically, he reported sustaining a minimal injury in service, with no blood vessel, nerve, or bone involvement and no treatment in the field.  Current examination revealed tenderness but no edema, instability, abnormal movement, effusion, weakness, redness, heat, deformity, ankylosis, or other shoulder impairment.  Range of motion was flexion to 95 degrees and abduction to 180 degrees, with no additional loss of motion due to pain, repetitive use, fatigue, weakness, lack of endurance, or incoordination.

The evidence of record also includes SSA records, which found the Veteran to be disabled effective January 2007 secondary to affective/mood disorders and disorders of the back.

For the period of the appeal (since April 2004), the Veteran's service-connected right shoulder disability has been rated 20 percent disabling.  Considering the pertinent evidence, a rating higher than 20 percent is not warranted at any point during the period of the appeal; at all times, the Veteran's service-connected right shoulder disability has more closely approximated moderate muscle disability than moderately severe or severe muscle disability. 

The medical evidence shows that while the Veteran's in-service wound was noted to have had some debridement, the injury was from shrapnel fragments and there was no prolonged period of hospitalization for treatment of the wound or a record of consistent complaint of loss of power, weakness, lowered threshold of fatigue, fatigue-pain, or impairment of coordination and uncertainty of movement. 

Also, findings on VA examinations have included small entrance scar, occasional pain and some loss of motion; no loss of underlying soft tissue beneath the scar, loss of power and movement, or impairment of muscle was noted.  Such findings more closely approximate the criteria for a moderate muscle disability, such as small entrance wounds, than they do the criteria for a moderately severe muscle injury, which involves findings such as indications on palpation of loss of deep fascia, muscle substance, or normal firm resistance of muscles compared with sound side, and tests of strength and endurance compared with sound side that demonstrate positive evidence of impairment.  The Veteran's muscle disability thus more closely approximates the criteria for a 20 percent rating than those for a 30 percent or greater rating under Diagnostic Code 5303. 

The Board has considered alternative codes for rating the Veteran's right shoulder disability.  Under 38 C.F.R. § 4.71a, Diagnostic Code 5201, for limitation of motion of the arm, a 20 percent rating is assigned when the range of motion of the dominant arm is limited to shoulder level; while a 30 percent rating is assigned the when range of motion of the dominant arm is limited midway between the side and shoulder level.  Here, the Veteran's ability to abduct his right arm was limited to no less than 150 degrees and shows that a higher rating under 38 C.F.R. § 4.71, Diagnostic Code 5201, is not warranted.

Accordingly, a rating in excess of 20 percent for residuals of a right shoulder injury is not warranted, and there is no basis for staged rating of the Veteran's disability pursuant to Fenderson.  As the preponderance of the evidence is against assignment of any higher rating, the benefit-of-the doubt doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert, 1 Vet. App. at 53-56.


ORDER

An initial evaluation in excess of 20 percent for residuals of a right shoulder injury is denied.


REMAND

Unfortunately, another remand is required for the remaining claims.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).

The issues of entitlement to service connection for a bilateral foot disability and a right knee disability were remanded by the Board in October 2013, in pertinent part, to obtain opinions as to the etiology of the Veteran's bilateral foot and right knee disabilities.  In so doing, the examiner was to address (in pertinent part) the findings noted in a July 2013 VA examination report (diagnoses of bilateral adductus and pes planus).  (The July 2013 VA examination report also noted a diagnosis of right knee sprain.)  The Board finds that the November 2013 VA opinion obtained on remand is inadequate for adjudication purposes.

Specifically, although the VA examiner stated that he reviewed the Veteran's claims file, he also stated that he was unable to locate and review the July 2013 VA examination report.  The Board notes that since the October 2013 remand, the Veteran's claims file has been completely converted from a paper claims file to an electronic VBMS file.  The July 2013 VA examination report is included in the VBMS file.  

The development of facts includes a thorough and contemporaneous medical examination, one that takes into account the records of prior medical treatment, VA adjudication regulations and guidelines provide that "if [an examination] report does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes." 38 C.F.R. § 4.2 (2014). See also Littke v. Derwinski, 1 Vet. App. 90, 92 (1990); Green v. Derwinski, 1 Vet. App. 121 (1991).  On remand, new opinions should be obtained.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain an opinion as to the etiology of the Veteran's bilateral foot disability and right knee disability from a qualified VA medical professional.  An examination should only be scheduled if the medical professional deems it necessary.

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or more probability) that any bilateral foot disability diagnosed during the appeal period (since April 2004) had its onset in or is otherwise related to service.  In providing the above-noted opinion, the examiner may not rely solely on the lack of any in-service or immediate post-service documentary evidence of relevant treatment or complaints, and must instead take into account the Veteran's report of in-service onset and continuing complaints thereafter.  Specific to the feet, the examiner should also consider a November 2010 VA examination report noting a diagnosis of bilateral strain of the dorsal area of the foot and a July 2013 VA general medical examination report noting diagnoses of bilateral adductus and pes planus.

The examiner should also provide an opinion as to whether it is at least as likely as not (50 percent or more probability) that any right knee disability diagnosed during the appeal period (since April 2004) had its onset in or is otherwise related to service.  In providing the above-noted opinion, the examiner may not rely solely on the lack of any in-service or immediate post-service documentary evidence of relevant treatment or complaints, and must instead take into account the Veteran's report of in-service onset and continuing complaints thereafter.  Specific to the right knee, the examiner should also consider a July 2010 VA examination report noting diagnoses of arthralgia and patellofemoral pain syndrome, a December 2011 letter from a private physician which notes a diagnosis of arthralgia and a July 2013 VA general medical examination report noting a diagnosis of right knee sprain.

The opinions must be based on a review of the entire claims file (to include the Veteran's service treatment records) and contain a complete rationale. 

Any opinion offered should be accompanied by a clear rationale consistent with the evidence of record.  If an opinion cannot be provided without resorting to mere speculation, then a detailed medical explanation as to why causation is unknowable must be provided.

2.  Upon completion of the above, readjudicate the issues on appeal.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be provided an opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate consideration, as appropriate.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


